***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         STATE v. TAVERAS—SECOND CONCURRENCE

   D’AURIA, J., with whom McDONALD, J., joins, con-
curring. Although I agree with much of the analysis and
reasoning of the majority’s opinion, I would eschew a
true threats analysis in this case. Instead, I am con-
vinced by the approach of Judge Elgo’s dissenting opin-
ion in the Appellate Court. See State v. Taveras, 183
Conn. App. 354, 382–92, 193 A.3d 561 (2018) (Elgo, J.,
dissenting). For the same reasons contained in her cogent
dissenting opinion, I would reverse the Appellate Court’s
judgment and remand the case to that court, as the
majority does. Accordingly, I respectfully concur.